Case: 22-1255    Document: 10     Page: 1    Filed: 04/05/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 IRENE D. CAMPBELL,
                      Petitioner

                             v.

      OFFICE OF PERSONNEL MANAGEMENT,
                    Respondent
              ______________________

                        2022-1255
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-844E-21-0048-I-1.
                 ______________________

  Before PROST, REYNA, and CUNNINGHAM, Circuit Judges.
 PER CURIAM.
                         ORDER
    In response to the court’s February 3, 2022 order to
 show cause, the Office of Personnel Management urges dis-
 missal of this petition for review as untimely. Irene D.
 Campbell has not responded.
     Ms. Campbell filed an appeal at the Merit Systems Pro-
 tection Board seeking review of the denial of her applica-
 tion for disability retirement. On April 7, 2021, the
 administrative judge (AJ) issued an initial decision affirm-
 ing the Office of Personnel Management’s decision. That
Case: 22-1255     Document: 10     Page: 2     Filed: 04/05/2022




 2                                             CAMPBELL   v. OPM



 decision became the final decision of the Board on May 12,
 2021, because Ms. Campbell did not seek further review at
 the Board. This court received Ms. Campbell’s petition for
 review 211 days later, on December 9, 2021.
     Section 7703(b)(1)(A) of title 5 of the U.S. Code states
 that a petition for review from the Board “shall be filed
 within 60 days after the Board issues notice of the final or-
 der or decision of the Board.” 5 U.S.C. § 7703(b)(1)(A). This
 court has held that section 7703(b)(1)(A)’s deadline is juris-
 dictional and not subject to equitable tolling. See Fedora v.
 Merit Sys. Prot. Bd., 848 F.3d 1013, 1016 (Fed. Cir. 2017)
 (confirming that § 7703(b)(1)(A)’s deadline is jurisdic-
 tional). Thus, we may only consider whether the petition
 for review was timely filed. Ms. Campbell’s petition here
 was received outside of the 60-day filing deadline, and we
 therefore must dismiss.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The petition for review is dismissed.
     (2) Each side shall bear its own costs.
                                     FOR THE COURT

 April 5, 2022                       /s/ Peter R. Marksteiner
      Date                           Peter R. Marksteiner
                                     Clerk of Court